Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and similar independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically the amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
On page 11-12 of remarks applicants state “As acknowledged during the Applicant-initiated interview, RAN WG1 and Wang, even when combined, do not disclose or suggest that “a timing of the one or more measurement periods is based on a time-partitioning of the gap duration,” During the interview, the Examiner identified Yang (U.S. Publication No. 2018/0352573) as allegedly teaching aspects of time- partitioning a gap duration between an uplink burst and a downlink burst. See Yang, [0352], [0405]. The cited portions of Yang report determining a length of a clear channel assessment (CCA) based on related indication information, and performing an LBT based on a set of parameters including a random back-off value, a contention window size, and a defer period. Id. Yang reports that the related indication information may include the length of a gap between an uplink transmission burst and a downlink transmission burst. Id. at [0010]. Accordingly, Yang reports that a gap between transmissions may include different portions, including a random back-off value and a defer period. However, no portions have been identified in Yang that disclose or suggest that a time-partitioning of the gap is “based on the gap duration,” as recited in independent claim 1”.  However, Yang ‘573 is now cited for (see at least 0405, 0392, Cat4 LBT mechanism and/or parameter set may be determined based on related indication information; indication information may comprise ‘time-domain length of a gap between an uplink transmission burst and a downlink transmission burst’.  0021-0026, LBT parameters may include defer period, CW size, random backoff value N; 0037-0038, LBT parameters may be mapped to corresponding lengths of the gap), thus teaches LBT parameters configuring timing/count of periods (timing/partitioning of portions within the gap) may be based on gap time-domain length (gap length synonymous with claim 1 gap duration).  Therefore Examiner respectfully submits the prior art cited reasonably teaches/suggests the amended limitations of claim 1 including “wherein a timing of the one or more measurement periods is based on a time-partitioning of the gap duration into a plurality of gap duration portions, and wherein the time-partitioning of the gap duration is based on the gap duration”.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.  Claim(s) 10, 11, 21, 22, 28, 29, 30 remain objected to as allowable subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 5, 6, 7, 8, 16, 17, 18, 19, 24, 25, 26, 27 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #82bis (R1-155312) in view of Yang et al. (US 2018/0352573).
For claim 1, 3GPP teaches: A method of wireless communication, comprising:
receiving, at a first wireless communication device, a first communication signal (see at least section 2, fig. 2-3, DL burst may be transmitted to UE (first device) from eNB (second device));
performing, by the first wireless communication device, a listen-before-talk (LBT) based at least in part on one or more channel measurements in a one or more measurement periods (see at least section 2, fig. 2-3, UE may perform LBT via sensing during the CCA sensing/measurement period) of a gap duration between the first communication signal and a second communication signal (see at least section 2, fig. 2-3, a gap period may exist between end of DL and start of UL as shown in fig. 2-3; UE may perform LBT during a portion of the gap located adjacent to a PUSCH (second signal) transmission, the portion comprising a CCA sensing/measurement period); and
transmitting, by the first wireless communication device, the second communication signal based on the LBT (see at least section 2, UE may perform LBT before LAA UL transmissions e.g. PUSCH).
3GPP further teaches Cat4 multiple period LBT (section 2, Cat 4 LBT comprises multiple CCA periods) but not explicitly: wherein a timing of the one or more measurement periods is based on a time-partitioning of the gap duration into a plurality of gap duration portions, and wherein the time-partitioning of the gap duration is based on the gap duration.  Yang ‘573 from an analogous art teaches (see at least 0405, 0392, Cat4 LBT mechanism and/or parameter set may be determined based on related indication information; indication information may comprise ‘time-domain length of a gap between an uplink transmission burst and a downlink transmission burst’.  0021-0026, LBT parameters may include defer period, CW size, random backoff value N; 0037-0038, LBT parameters may be mapped to corresponding lengths of the gap).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yang ‘573 to the system of 3GPP, so Cat4 LBT parameters for measurement timing and periods (partitions) in the gap is based on the time-domain length of the gap (gap duration), as suggested by Yang ‘573.  The motivation would have been to enhance CCA operation by using the appropriate LBT according to DL-UL gap length (Yang ‘573 0005-0006, 0037-0038).
For claim 2, 3GPP, Yang ‘573 teaches claim 1, 3GPP further teaches: wherein: a first portion of the gap duration is adjacent to a start time of the second communication signal (see at least section 2, fig. 2-3, UE may perform LBT during a portion of the gap located adjacent to a PUSCH (second signal) transmission, the portion comprising a CCA sensing/measurement period); …the one or more channel measurements comprises a first channel measurement and a second channel measurement; the one or more measurement periods comprises a first measurement period and a second measurement period; the second measurement period is within a second portion of the gap duration (see at least section 2 and fig. 3, Cat 4 extended LBT may comprise initial and extended CCA slots, comprising multiple measurements over multiple periods; a given second period would be within the gap duration); and the performing the LBT is based on the first channel measurement obtained in the first measurement period, and the second channel measurement obtained in the second measurement period (see at least section 2, fig. 3, extended CCA comprises multiple CCA measurement periods, thus the UE may perform both first and second channel measurements in respective first and second periods), Yang ‘573 further teaches: …a total duration of the one or more measurement periods is based on the gap duration (see at least 0021-0026, LBT parameters may include defer period, CW size, random backoff value N; 0037-0038, LBT parameters may be mapped to corresponding lengths of the gap).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yang ‘573 to the system of claim 1, so Cat4 LBT parameters for total periods (partitions) length is based on the time-domain length of the gap (gap duration), as suggested by Yang ‘573.  The motivation would have been to enhance CCA operation by using the appropriate LBT according to DL-UL gap length (Yang ‘573 0005-0006, 0037-0038).
For claim 5, 3GPP, Yang ‘573 teaches claim 2, 3GPP further teaches: wherein the performing the LBT includes: determining, by the first wireless communication device, a channel status based on a comparison of at least one of the first channel measurement in the first measurement period or the second channel measurement in the second measurement period against a threshold (see at least section 3, CCA may be performed with energy detection ED threshold -72db or -62db, comprising sensing channel status in the measurement periods based on energy threshold).
For claim 6, 3GPP, Yang ‘573 teaches claim 2, 3GPP further teaches: wherein the performing the LBT includes: determining, by the first wireless communication device, a channel status based on a comparison of a single channel measurement in the first measurement period against a threshold, the single channel measurement corresponding to the first channel measurement (see at least section 2, fig. 2-3, initial CCA may be performed comprising a single measurement; section 3, CCA energy detection ED threshold may be -72db or -62db, comprising sensing channel status in the measurement period based on energy threshold).
For claim 7, 3GPP, Yang ‘573 teaches claim 1, 3GPP further teaches: wherein: a first portion of the gap duration is adjacent to a start time of the second communication signal (see at least section 2, fig. 2-3, UE may perform LBT during a portion of the gap located adjacent to a PUSCH (second signal) transmission, the portion comprising a CCA sensing/measurement period), Yang ‘573 further teaches: a total duration of the one or more measurement periods is based on the gap duration (see at least 0021-0026, LBT parameters may include defer period, CW size, random backoff value N; 0037-0038, LBT parameters may be mapped to corresponding lengths of the gap); and the first portion of the gap duration includes a slot having a predetermined duration (see at least 0022, 0019, CCA slots may be a variety of lengths including 9 microseconds).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yang ‘573 to the system of claim 1, so Cat4 LBT parameters for total periods (partitions) length is based on the time-domain length of the gap (gap duration), including a CCA slot/period comprising a configured duration e.g. 9 microseconds, as suggested by Yang ‘573.  The motivation would have been to enhance CCA operation by using appropriate LBT according to DL-UL gap length (Yang ‘573 0005-0006, 0037-0038) and configuring appropriate CCA duration (Yang ‘573 0022, 0019).
For claim 8, 3GPP, Yang ‘573 teaches claim 7, Yang ‘573 further teaches: wherein the predetermined duration of the slot is 9 microseconds (μs), and wherein the one or more measurement periods comprises a first measurement period having a duration of at least 4 μs within the slot (see at least 0022, 0019, CCA slots may be a variety of lengths including 9 microseconds, comprising a period at least 4 microseconds duration).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yang ‘573 to the system of claim 7, so the configured slot duration is 9 microseconds, as suggested by Yang ‘573.  The motivation would have been to enhance CCA operation by configuring appropriate CCA duration (Yang ‘573 0022, 0019).
Claim 16 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 17 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 18 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.
For claim 19, 3GPP, Yang ‘573 teaches claim 16, 3GPP further teaches: wherein: a first portion of the gap duration is adjacent to a start time of the second communication signal (see at least section 2, fig. 2-3, UE may perform LBT during a portion of the gap located adjacent to a PUSCH (second signal) transmission, the portion comprising a CCA sensing/measurement period), Yang ‘573 further teaches: a total duration of the one or more measurement periods is based on the gap duration (see at least 0021-0026, LBT parameters may include defer period, CW size, random backoff value N; 0037-0038, LBT parameters may be mapped to corresponding lengths of the gap); the first portion of the gap duration is a slot having a predetermined duration of 9 microseconds (μs); and the one or more measurement periods comprises a first measurement period having a duration of at least 4 μs within the slot (see at least 0022, 0019, CCA slots may be a variety of lengths including 9 microseconds, comprising a period at least 4 microseconds duration).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yang ‘573 to the system of claim 16, so Cat4 LBT parameters for total periods (partitions) length is based on the time-domain length of the gap (gap duration), including a CCA slot/period comprising a configured duration e.g. 9 microseconds, as suggested by Yang ‘573.  The motivation would have been to enhance CCA operation by using appropriate LBT according to DL-UL gap length (Yang ‘573 0005-0006, 0037-0038) and configuring appropriate CCA duration (Yang ‘573 0022, 0019).
Claim 24 recites a non-transitory computer-readable medium substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 25 recites a non-transitory computer-readable medium substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 26 recites a non-transitory computer-readable medium substantially similar to the method of claim 5 and is rejected under similar reasoning.
For claim 27, 3GPP, Yang ‘573 teaches claim 25, Yang ‘573 further teaches: wherein the first portion of the gap duration is a slot having a predetermined duration of 9 microseconds (µs), and wherein the one or more measurement periods comprises a first measurement period having a duration of at least 4 µs within the slot (see at least 0022, 0019, CCA slots may be a variety of lengths including 9 microseconds, comprising a period at least 4 microseconds duration).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yang ‘573 to the system of claim 25, so the configured slot duration is 9 microseconds, as suggested by Yang ‘573.  The motivation would have been to enhance CCA operation by configuring appropriate CCA duration (Yang ‘573 0022, 0019).

Claim 3, 4 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #82bis (R1-155312) in view of Yang et al. (US 2018/0352573) in view of Li et al. (US 2018/0192442).
For claim 3, 3GPP, Yang ‘573 teaches claim 2, 3GPP further teaches initial CCA duration as 25 or 34 microseconds (see at least section 2, initial CCA duration may be 25 or 34 microseconds) but not explicitly: wherein the first portion of the gap duration is longer than the second portion of the gap duration.  Li from an analogous art teaches wherein an extended CCA period may be configured longer or shorter than initial CCA (see at least 0194, initial CCA may be 34 microseconds, with unit duration of eCCA being 9 microseconds; 0116, a number M of eCCA unit durations may be <=0, thus initial CCA may be longer than eCCA for M values 0-3).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Li to the system of claim 2, so the extended CCA unit is 9 microseconds and with 3 or less units, thus the initial CCA period (first portion) being longer, as suggested by Li.  The motivation would have been to enhance CCA operation by flexibly configuring initial CCA with different numbers of extended CCA times (Li 0116).
For claim 4, 3GPP, Yang ‘573 teaches claim 2, 3GPP further teaches initial CCA duration as 25 or 34 microseconds (see at least section 2, initial CCA duration may be 25 or 34 microseconds) but not explicitly: wherein the first measurement period is longer than the second measurement period.  Li from an analogous art teaches wherein an extended CCA period may be configured longer or shorter than initial CCA (see at least 0194, initial CCA may be 34 microseconds, with unit duration of eCCA being 9 microseconds; 0116, a number M of eCCA unit durations may be <=0, thus initial CCA may be longer than eCCA for M values 0-3).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Li to the system of claim 2, so the extended CCA unit is 9 microseconds and with 3 or less units, thus the initial CCA period (first measurement period) being longer, as suggested by Li.  The motivation would have been to enhance CCA operation by flexibly configuring initial CCA with different numbers of extended CCA times (Li 0116).

Claim 9, 20 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #82bis (R1-155312) in view of Yang et al. (US 2018/0352573) in view of Parkvall et al. (US 2017/0331670).
For claim 9, 3GPP, Yang ‘573 teaches claim 1, but not explicitly: wherein the second communication signal includes one or more symbols and a cyclic extension associated with the gap duration, and wherein a beginning symbol of the one or more symbols is prepended with the cyclic extension.  Parkvall from an analogous art teaches wherein cyclic prefix may be applied at the beginning of symbols (see at least 0712 and fig. 53, fig. 62, cyclic prefix (cyclic extension) of a given length may be configured/prepended at the start of a symbol), with a cyclic prefix length specifically associated with downlink to uplink switch (see at least 1507, a cyclic prefix of the first UL time slot after switching from DL may be lengthened, thus CP for UL symbols after a DL-UL switch may be longer).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Parkvall to the system of claim 1, so cyclic prefix is added to symbol beginning, with a lengthened CP configured for starting UL symbols adjacent after a DL-UL gap duration, comprising a CP associated with the DL-UL switching gap, as suggested by Parkvall.  The motivation would have been to enhance transmission timing by implementing appropriate CPs to UEs for UL alignment (Parkvall 1507).
Claim 20 recites an apparatus substantially similar to the method of claim 9 and is rejected under similar reasoning.

Claim 12, 13, 14, 15, 23 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #82bis (R1-155312) in view of Yang et al. (US 2018/0352573) in view of Parkvall et al. (US 2017/0331670) in view of Park et al. (US 2019/0150170).
For claim 12, 3GPP, Yang ‘573, Parkvall teaches claim 9, but not explicitly: further comprising: receiving, by the first wireless communication device from a second wireless communication device, a configuration including at least one of: a first indicator including at least one of a length of the cyclic extension, a starting offset for the second communication signal, or a switch gap configuration; or a second indicator including the LBT type.  Park from an analogous art teaches start offset and LBT type configured by eNB (see at least 0175 and table 12, LBT type may be jointly coded with PUSCH start position (offset); 0163-0164, configuration may be carried by DCI).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Park to the system of claim 9, so the eNB (second communication device) may configure UE with starting position/offset and LBT type parameters, as suggested by Park.  The motivation would have been to enhance DCI by indicating an appropriate start timing and LBT type for current network environment (Park 0175).
For claim 13, 3GPP, Yang ‘573, Parkvall, Park teaches claim 12, Park further teaches: wherein the receiving the configuration includes: receiving, by the first wireless communication device from the second wireless communication device, at least one of a radio resource control (RRC) message including the configuration, a group common-physical downlink control channel (GC-PDCCH) message including the configuration, or a scheduling grant including the configuration (see at least 0175 and table 12, LBT type may be jointly coded with PUSCH start position (offset); 0163-0164, configuration may be carried by DCI (PDCCH).  0361, 0141, LBT parameter may be indicated in common DCI and/or UL grant).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Park to the system of claim 12, so the parameters are configured via CPDCCH or scheduling grant, as suggested by Park.  The motivation would have been to enhance configuration by using well known control signaling types to send parameters (Park 0361, 0141).
For claim 14, 3GPP, Yang ‘573, Parkvall, Park teaches claim 12, Park further teaches: wherein: the receiving the configuration includes: receiving, by the first wireless communication device from the second wireless communication device, the second indicator including the LBT type jointly coded with the first indicator; and the performing the LBT is further based on the LBT type (see at least 0175 and table 12, LBT type may be jointly coded with PUSCH start position (offset); Abstract, LBT is performed according to configured LBT type).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Park to the system of claim 12, so the configuration comprises a PUSCH symbol position/offset (first indicator) which is jointly coded with the LBT type parameter (second indicator), as suggested by Park.  The motivation would have been to enhance uplink transmissions by efficiently coding transmission parameters to the UE for operation (Park 0175).
For claim 15, 3GPP, Yang ‘573, Parkvall, Park teaches claim 14, Park further teaches: wherein the LBT type is a category 1 LBT, a category 2 LBT associated with a first duration, a category 2 LBT associated with a second duration different from the first duration, or a category 4 LBT (see at least 0175 and table 12, LBT type may be category 4).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Park to the system of claim 14, so the LBT type may be category 4, as suggested by Park.  The motivation would have been to enhance LBT by implementing a well known LBT type for channel sensing (Park 0175).
Claim 23 recites an apparatus substantially similar to the method of claim 15 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 10, 11, 21, 22, 28, 29, 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 10, 21, 28 the closest prior art Parkvall et al. (US 2017/0331670) discloses a cyclic prefix after DL-UL switch (1507) but not: transmitting, by the first wireless communication device to a second wireless communication device, the one or more symbols based on a symbol boundary, and the method further comprises: determining, by the first wireless communication device, a length for the cyclic extension to provide the gap duration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467